Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on December 21, 2021, claims 1-15 were amended.  
Claims 1-15 are currently pending, of which claims 1, 7, and 13 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the non-statutory subject matter and the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Lutters, E., Ten Dam, D. and Faneker, T., 2012. 3D nesting of complex shapes. Procedia Cirp, 3, pp.26-31 describes in Section 5.2, Page 29, first column, “Implementation” and FIGS. 6-7 “The algorithm starts by approximating the  parts  with  bounding  spheres  but  gradually  switches  to more tightly fitting bounding volumes.”  In Section 5.2, Page 29, first column, “Calculate and Sort Bounding Spheres” and FIG. 3, Lutters describes that “The unique STLs within a batch are read into the nesting algorithm. This data is used to calculate the minimum volume bounding sphere for every part. Once this has been completed, the part quantities can be specified that are applicable for that bin. Finally, the spheres are sorted based on their radii in a Lutters provides that the bounding spheres are added to the bin. The results are shown in Figure 6. Lutters describes in Section 5.2, Page 30, first column “Determine Nesting Time/Level and FIG. 4, that “The  next  step  is  to  determine  if  … the desired nesting level has been obtained. If this is the case,  the  obtained  nest  is  sent  to  the  'Export  Nest  to  Machine'   procedure   where   it   is   prepared   for   actual   production. Otherwise the nest is sent to the 'Next Level Bounding Volume' procedure.” Lastly, in Section 5.2, Page 30, first column “Next Level Bounding Volume” it is explained that “Bounding volume refinement can continue until the  bounding  volume  is  approximately  equal  to  the  actual volume of the part.” 
However, the description of Lutters would not be combinable with the cited art of record, as it is not teaching “determine, using the first level descriptions for the plurality of parts and without using the second level descriptions, whether there is an arrangement of the parts that results in the plurality of parts jointly fitting within the build envelope …, by continuing adding the plurality of parts into the build envelope along the x-axis of the build envelope, then along the y-axis, and then along the z-axis of the build envelope” and “determine, using the second level descriptions for the plurality of parts, whether there is an arrangement of the plurality of parts that results in the plurality of parts jointly fitting within the build envelope ..., by continuing adding the plurality of parts into the build envelope along the x-axis, then along the y-axis, and then along the Lutters would not enable a person of ordinary skill in the art to implement the function of the apparatus that include the determination of the plurality of parts as claimed.  
Hummeler et al., US Patent Publication No. 2018/0099454 A1 describes in Paragraph [0022] “In a modification of the method according to the invention it is additionally checked whether there are overlaps of objects or overlaps of their bounding volumes in the modified computer-based model. If this is the case, the respective objects are relocated in the model until there is no longer an overlap. Even when implementing a scaling with a common transformation reference point for the number of objects dimensional changes of the objects can cause the objects to collide (overlap) in the modified computer-based model.”  In Paragraph [0085] and FIG. 2 Hummeler describes “The choice of a suitable common transformation reference point generally depends on the geometry (in particular the symmetry) of the objects or on their arrangement. In the example of FIG. 2, the grid point 115 on which the central object 3 is placed would be a suitable transformation reference point for scaling. On the one hand, the distances of the objects 301, 302, 303 and 304 to the central object 3 change in the same way. If, however, an overlap is to be avoided right at the position where the objects 3 and 301 interleave, the point 320 could also be selected as the transformation reference point.”.
However, the description of Hummeler would not be combinable with the cited art of record, as it is not teaching “determine, using the first level descriptions for the plurality of parts and without using the second level descriptions, whether there is an arrangement of the parts that results in the plurality of parts jointly fitting within the build envelope …, by continuing adding the plurality of parts into the build envelope along the x-axis of the build envelope, then along the y-axis, and then along the z-axis of the build envelope” and “determine, using the second level Hummeler would not enable a person of ordinary skill in the art to implement the function of the apparatus that include the determination of the plurality of parts as claimed.
US Patent Publication No. 2017/0176977 A1 to Huang et al. describes an additive manufacturing method for a 3D object is provided and includes (a) providing a 3D digital model of the 3D object; (b) dividing the 3D digital model into repeat arrangement of at least one type of polyhedral 3D units and an X-Y plane is an acute angle or an obtuse angle; (c) cutting the 3D digital model along a Z-axis into a plurality of 2D slices; (d) defining a scanning path covering one of the 2D slices; (e) providing an energy beam to a material on a working plane along the scanning path to form a construction layer corresponding to the one of the 2D slices; and (f) repeating the steps (d) and (e) to build up the 3D object by adding a plurality of construction layers in sequence.
US Patent Publication No. 2014/0039847 A1 to Georgescu et al. a meshing method for use in a computer-aided design (CAD) or computer-aided engineering (CAE) system, in which one or more serial meshing units are used to carry out a decoupled parallel meshing process in respect of all parts of a CAD assembly model, input parameters for the meshing process automatically, for each part to be processed, are set using live runtime information about the meshing process for the part concerned, such as information about the outcome of previous attempts to carry out the meshing process of the part.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising: a processor; and a memory on which is stored instructions that, when executed by the processor, cause the processor to: identify a plurality of parts to be fabricated together in a build envelope of a three-dimensional (3D) fabricating device; generate first level descriptions and second level descriptions for each of the plurality of parts, wherein the first level descriptions are less complex than the second level descriptions for the same parts; determine, using the first level descriptions for the plurality of parts and without using the second level descriptions, whether there is an arrangement of the plurality of parts that results in the plurality of parts jointly fitting within the build envelope while providing certain thermal decoupling spaces between the plurality of parts, by continuing adding the plurality of parts into the build envelope along an x-axis of the build envelope, then along a y-axis of the build envelope, and then along a z-axis of the build envelope; in response to a determination that the arrangement using the first level descriptions for the plurality of parts has not been determined, determine, using the second level descriptions for the plurality of parts, whether there is an arrangement of the plurality of parts that results in the plurality-of parts jointly fitting within the build envelope while providing the certain thermal decoupling spaces between the plurality of parts, by continuing adding the plurality of parts into the build envelope along the x-axis, then along the y-axis, and then along the z-axis of the build envelope; and in response to a 

Claim 7
The reasons for allowance of Claim 7 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising: identifying, by a processor, a plurality of parts to be fabricated together in a build envelope of a three-dimensional (3D) fabricating device: generating, by the processor, first level descriptions and second level descriptions for each of the plurality of parts, wherein each of the first level descriptions is a description of a cuboid bounding box of a respective part and each of the second level descriptions is a description of an ellipsoid convex hull of the respective part; determining, by the processor, using the first level descriptions for the plurality of parts and without using the second level descriptions, whether there is an arrangement of the plurality of parts that results in the plurality of parts fitting concurrently within the build envelope while providing certain thermal decoupling spaces between the plurality of parts, by continuing adding the plurality of parts into the build envelope along an x-axis of the build envelope, then along a y- axis of the build envelope, and then along a z-axis of the build envelope; in response to a determination that the arrangements using the first level descriptions for the plurality of parts has not been determined, determining, by the processor, using the second level descriptions, whether there is an arrangement of the plurality of parts that results in the parts fitting concurrently within the build envelope while providing the certain thermal decoupling spaces between the plurality of parts, by continuing adding the plurality of parts into the build envelope along the x-axis, then along the y-axis, and then along the z-axis of the build envelope; and in response to a determination that the arrangement using the first level descriptions or using the second level descriptions for the plurality of parts has been determined, fabricating using the 3D fabrication device ,the plurality of parts according to the arrangement.

Claim 13
The reasons for allowance of Claim 13 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable storage medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: generate, for each of a plurality of parts to be fabricated jointly in a build volume of a three- dimensional (3D) fabricating device, a plurality of descriptors having different levels of complexity with respect to each other; determine, using a first set of the plurality of descriptors having a lowest level of complexity, whether there is an arrangement of the plurality of parts that results in the plurality of parts fitting jointly within the build volume while providing certain thermal decoupling spaces between the plurality of parts, by continuing adding the plurality of parts into the build volume along an x-axis of the build volume, then along a y-axis of the build volume, and then along a z-axis of the build volume; in response to a determination that the arrangement using the first set of the plurality of descriptors has not been determined, determine, using a second set of the plurality of descriptors having a higher level of complexity than the first set, whether there is an arrangement of the plurality of parts that results in the plurality of parts fitting jointly within the build volume while providing the certain thermal decoupling spaces between the plurality of parts, by continuing adding the plurality of parts into the build envelope along the x-axis, then along the y-axis, and then along the z-axis of the build volume; and in response to a determination that the arrangement using the first set or using the second set of the plurality of descriptors has been determined, fabricate the plurality of parts according to the arrangement using the 3D fabrication device.
As dependent claims 2-6, 8-12, and 14-15 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-3 and corresponding description.
The prior art made of record include Lutters, E., Ten Dam, D. and Faneker, T., 2012. 3D nesting of complex shapes. Procedia Cirp, 3, pp.26-31.; Hummeler et al. (US Patent Publication No. 2018/0099454 A1); Claes (US Patent Publication No. 2017/0252978 A1); Griffith et al. (US Patent Publication No. 2014/0081603 A1); J. T. Klosowski, M. Held, J. S. B. Mitchell, H. Sowizral and K. Zikan, "Efficient collision detection using bounding volume hierarchies of k-DOPs," in IEEE Transactions on Visualization and Computer Graphics, vol. 4, no. 1, pp. 21-36, Jan.-March 1998; Huang et al. (US Patent Publication No. 2017/0176977 A1); Georgescu et al. (US Patent Publication No. 2014/0039847 A1); and J. T. Kiosowski, M. Held, J. S. B. Mitchell, H. Sowizraland K. Zikan, "Efficient collision detection using bounding volume hierarchies of DOPs in IEEE Transactions on Visualization and Computer Graphics,vol.4,no.1,pp.21-36,Jan.-March1998(Year:1998).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117